DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Information Disclosure Statement, filed 12 March 2020 has been fully considered by the examiner. A signed copy is attached.
Claims 1-21 are pending. 
Claims 1-21 are rejected, grounds follow.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application’s status as a continuation of PCT/EP2018/074809 is acknowledged.



Drawings
The drawings are objected to because 
the color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. (37 CFR 1.84(a)(2)). Figs. 6, and 8c-8u in particular are not sufficient quality as the reproduction is lacking either in durability of the lines or because shading reduces legibility.
The drawings are further objected to because the text is too small in at least figs. 8c, and 8i-8t. 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The abstract of the disclosure is objected to because the abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. Examiner asserts that the abstract is not sufficiently detailed and that more detail may be added to the abstract will still complying with the other requirements of the abstract (such as length). Examiner also notes that the Abstract is not in narrative form (Instead appearing to be a restatement of the first clause of the preamble in each of the independent claims.) Correction is required.  See MPEP § 608.01(b).



Claim Interpretation
Examiner notes for clarity of the record that “indentations” (see e.g. Claim 3) have been interpreted to also include perforations, such as holes, consistent with Applicant’s disclosure. See e.g. Fig. 2 and Specification page 4, line 25 “indentations located in the top surface of the insert (and going all the way through the top surface or top plate of the insert so as to comprise holes)”.
Claim Objections
One or more Claims are objected to because of the following informalities:  
Claim 19 is objected to because there is an apparent typographical error in Claim 19 line 9, missing word (presumably “a/the”): “the mobile robot detecting { } consumable item or consumable items that have been removed”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 9 and 13, the claims recite the limitation "the consumable items" in Claim 9 line 8; and Claim 13 line 7. There is insufficient antecedent basis for this limitation in these claims. Examiner suggests correction to “one or more consumable items” or “a plurality of consumable items” or amendment of the earlier recited limitation “a plurality of support elements configured to support items” to “a plurality of support elements configured to support one or more consumable items” or similar.
Claims 10-12 and 14-18; dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al., US Pg-Pub 2019/0033883 (hereafter FERGUSON) further in view of Savage et al., US Pg-Pub 2012/0200385 (hereafter SAVAGE).

Regarding Claim 1, FERGUSON teaches:
A mobile robot (figs. 2, 11A, 17, autonomous vehicle 101 (see [0053])) configured for vending (see e.g. fig. 11A, [0064] “Vending”) consumable items, (see fig. 11A [0064] “item 1100” drinks, sandwiches, etc.) the mobile robot comprising: 
a mobile base; (fig. 2, wheels, 130 [0054] “each vehicle 101 in the fleet may comprise an autonomous propulsion system 130”) 
a body comprising an item space; (see fig. 2, “compartments 102” [0062] “the compartments may be configured to contain a set of goods to form a mobile marketplace”)
a plurality of support elements (FERGUSON [0064] “a plurality of removable display cases 1110” also referred to as “modular units”, see [0089]) located in the item space (see figs. 2, 11A) and configured to support consumable items; ([0065] “each display case 1110 comprises the item 1100”) 

FERGUSON differs from the claimed invention in that: 
FERGUSON does not clearly teach: and an item sensor configured to detect presence of consumable items supported by each of the support elements.

However, SAVAGE teaches an item support shelf (SAVAGE fig. 10) in a vending system (i.e. “industrial vending” or “dispensing”, see [0004] and [0029]) which includes at least one item sensor (fig. 10 “presence sensor 46” see [0054]) configured to detect the presence ([0055] “each item 16 received therein rests on, adjacent to, or is otherwise associated with a presence sensor 46 so that the presence or absence of the item 16 can be detected.”) of consumable items (fig. 10 “Items 16” see [0029] “items… consumables, or the like”) supported by the support elements (shelfs including holes in a top layer, see fig. 10, features 60, 61, and [0056])

FERGUSON and SAVAGE are analogous art because they are from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users. 



One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to track inventory levels and dispensing or return or access activities by a control system, as suggested by SAVAGE ([0046] “Each dispenser, and/or its associated sensors/sensor system, may be operatively coupled to the controller 15 so that dispensing/return/access activities, and inventory levels, can be tracked.”)

Regarding Claim 2, the combination of FERGUSON and SAVAGE teach all of the limitations of parent Claim 1,
FERGUSON further teaches: 
further comprising at least one insert configured to removably fit into the item space, (FERGUSON fig. 11A and [0064] “comprising a plurality of removable display cases 1110” depicted as fitting in the item space. see also e.g. figs. 2, 7, 11B, 18, showing alternative removable configurations, and 17 showing the empty configuration.)
and wherein the insert comprises the support elements (see fig. 11A depicting shelves and receptacles for items and [0065] “each display case 1110 comprises the item 1100”)




and wherein the insert comprises the support elements and the item sensor. (see SAVAGE fig. 10. As depicted: the sensor 46 is integrated with the shelf 61 of the display 52, which supports the item 16.)
(Examiner notes that the display shelf of SAVAGE is also a removable support element (i.e. modular), see e.g. figs. 4, 9, 22, and e.g. [0083]; depicting various possible configurations.)

One of ordinary skill in the art could have modified the mobile vending robot of FERGUSON to include the item presence sensors in the removable item displays (support elements), as suggested by SAVAGE. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to track inventory levels and dispensing or return or access activities by a control system, as suggested by SAVAGE ([0046] “Each dispenser, and/or its associated sensors/sensor system, may be operatively coupled to the controller 15 so that dispensing/return/access activities, and inventory levels, can be tracked.”)




Claim 3, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 2,
FERGUSON further teaches
wherein the insert comprises a top surface and wherein the support elements comprise indentations in the top surface of the insert. (FERGUSON see fig. 2, 112 and fig. 11A, particularly the top shelf showing receptacles for cups and bags)
(Examiner notes for the record that SAVAGE also teaches this feature, see fig. 10, holes 60)

Examiner notes for clarity of the record that “indentation” has been interpreted to cover perforations, including holes, as well as depressions or divots in a surface. see Claim interpretation notes, supra.




Claim 7, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 1,
FERGUSON further teaches:
a second item sensor (FERGUSON [0099] “modular unit sensor comprises a camera”) configured to detect at least one of: (i) different consumable items supported by different support elements; and/or (ii) items different from the consumable items supported by the support elements. (FERGUSON [0099] modular unit 1810 is configured to secure a consumer product. … the consumer product 1820 comprises … a clothing item.” (e.g. a durable item) [0099] “the modular unit sensor is configured to measure a sensed data corresponding to the consumer product 1820” [0103] “output data comprises a presence of a consumer product 1820 secured by the modular unit”)

Regarding Claim 8, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 7,
FERGUSON further teaches:
wherein the second item sensor comprises a visual camera. (FERGUSON [0099] “the modular unit sensor comprises a camera, a video camera”)


Claim 9, FERGUSON teaches:
A system (FERGUSON figs. 2, 11A, 12, 17) configured for vending consumable items (e.g. fig. 11A consumable items 1100), the system comprising: 
a server; (fig. 12, and [0074] “central server 1202”)
a vending terminal; (fig. 12, and [0076] “customer 1203 via a customer application … [which] comprises … a phone application” including transmitting item orders see [0078].)
and a mobile robot (figs. 2, 11A, 17, autonomous vehicle 101 (see [0053]))  comprising: 
a mobile base; (fig. 2, wheels, 130 [0054] “each vehicle 101 in the fleet may comprise an autonomous propulsion system 130”)
and a body comprising an item space; (see fig. 2, “compartments 102” [0062] “the compartments may be configured to contain a set of goods to form a mobile marketplace”)
and a plurality of support elements ([0064] “a plurality of removable display cases 1110” also referred to as “modular units”, see [0089]) configured to support items;  ([0065] “each display case 1110 comprises the item 1100”)
wherein the server is configured to communicate with the mobile robot (by way of the fleet management module see FERGUSON [0074] “the fleet management module 1201 coordinates, assigns tasks, and monitors the position of each of the plurality of vehicles 1204 in the fleet.” [0074] “the fleet management module 1201 may coordinate with a central server 1202.”) 
and the vending terminal. (FERGUSON [0076] “central server 1202 is configured to receive, store and transmit data to and/or from the customer 1203.”)

FERGUSON differs from the claimed invention in that:
FERGUSON does not clearly teach: and an item sensor configured to detect presence of the consumable items supported by each of the support elements

However, SAVAGE teaches an item support shelf (SAVAGE fig. 10) in a vending system (i.e. “industrial vending” or “dispensing”, see [0004] and [0029]) which includes at least one item sensor (fig. 10 “presence sensor 46” see [0054]) configured to detect the presence ([0055] “each item 16 received therein rests on, adjacent to, or is otherwise associated with a presence sensor 46 so that the presence or absence of the item 16 can be detected.”) of consumable items (fig. 10 Items 16 see [0029] “items… consumables, or the like”) supported by the support elements (shelfs, see fig. 10, 61, see [0056])

FERGUSON and SAVAGE are analogous art because they are from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users. 



One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to track inventory levels and dispensing or return or access activities by a control system, as suggested by SAVAGE ([0046] “Each dispenser, and/or its associated sensors/sensor system, may be operatively coupled to the controller 15 so that dispensing/return/access activities, and inventory levels, can be tracked.”)

Regarding Claim 10, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 9
FERGUSON further teaches:
wherein the mobile robot is configured to allow access to its item space (FERGUSON [0081] “The customer 1203 may open the compartment within the vehicle 1204 through a customer application”) based on a command from the server, (FERGUSON [0015] “the user's wireless transmission interactions and the vehicle fleet wireless transmission interactions occur via mobile application transmitted by an electronic device and forwarded to the communication module via: a central server, a fleet management module, and/or a mesh network” see also fig. 12, depicting communication from the customer application to the central server only)

and wherein the item sensor (SAVAGE fig. 10, sensor 46) is configured to detect one or more consumable items (SAVAGE [0055] each item 16 received therein rests on, adjacent to, or is otherwise associated with a presence sensor 46 so that the presence or absence of the item 16 can be detected.) removed from the support elements while access is allowed to the item space. (SAVAGE [0046] “Each dispenser, and/or its associated sensors/sensor system, may be operatively coupled to the controller 15 so that dispensing/return/access activities, and inventory levels, can be tracked.)
(in the interest of compact prosecution examiner notes that the limitation does not recite that the item sensor is inactive when access is not allowed, however were such a limitation recited, please refer to the rejection of Claim 6, further over Bashkin et al., US Pg-Pub 2018/0091782. infra.)

One of ordinary skill in the art could have modified the mobile vending robot of FERGUSON to include the item presence sensors in the removable item displays (support elements), as suggested by SAVAGE. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to track inventory levels and dispensing or return or access activities by a control system, as suggested by SAVAGE ([0046] “Each dispenser, and/or its associated sensors/sensor system, may be operatively coupled to the controller 15 so that dispensing/return/access activities, and inventory levels, can be tracked.”)


Regarding Claim 13, FERGUSON teaches:
A method for vending consumable items (see FERGUSON fig. 11A [0064] “item 1100” drinks, sandwiches, etc.) using a mobile robot, (figs. 2, 11A, 17, autonomous vehicle 101 (see [0053])) the method comprising: 
providing the mobile robot (figs. 2, 11A, 17, autonomous vehicle 101 (see [0053])) comprising: 
a mobile base; (fig. 2, wheels, 130 [0054] “each vehicle 101 in the fleet may comprise an autonomous propulsion system 130”)
a body comprising an item space; (see fig. 2, “compartments 102” [0062] “the compartments may be configured to contain a set of goods to form a mobile marketplace”)
a plurality of support elements  ([0064] “a plurality of removable display cases 1110” also referred to as “modular units”, see [0089]) configured to support items; ([0065] “each display case 1110 comprises the item 1100”)
loading the support elements of the mobile robot with a plurality  (see fig. 11A depicting a plurality of goods and [0062] “the compartments may be configured to contain a set of goods to form a mobile marketplace (similar to a mini bar at a hotel).”)  of consumable items at a first location;  ([0081] “The vehicles 1204 may be first directed to a location associated with the service provider 1205” i.e. a first location) 
and the mobile robot travelling to a second location; (FERGUSON [0081] “The vehicle 1204 may then travels to a location associated with the customer 1203.” i.e. a second location)
and allowing access to the consumable items in the item space of the mobile robot at the second location;  ([0081] “The customer 1203 may then interacts[sic] with the one or more vehicle 1204 to retrieve the item. The customer 1203 may retrieve the item by opening a compartment within the vehicle 1204.”)

FERGUSON differs from the claimed invention in that:
FERGUSON does not clearly teach an item sensor configured to detect presence of the consumable items supported by each of the support elements; 
nor the mobile robot detecting which consumable items have been removed from the support elements using the item sensor.

However, SAVAGE teaches an item support shelf (SAVAGE fig. 10) in a vending system (i.e. “industrial vending” or “dispensing”, see [0004] and [0029]) which includes at least one item sensor (fig. 10 “presence sensor 46” see [0054]) configured to detect the presence ([0055] “each item 16 received therein rests on, adjacent to, or is otherwise associated with a presence sensor 46 so that the presence or absence of the item 16 can be detected.”) of consumable items (SAVAGE fig. 10 Items 16 see [0029] “items… consumables, or the like”) supported by the support elements (shelfs, see fig. 10, 61, see [0056]) and detect which items have been removed from the support elements  using the item sensor ([0043] “the storage components/dispensers/compartments 14/storage cabinet 12 may include and incorporate a sensor system in the form of various sensors so that the identity and number of the items 16 removed or added by the user can be tracked.”)

FERGUSON and SAVAGE are analogous art because they are from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users. 

One of ordinary skill in the art could have modified the mobile vending robot of FERGUSON to include the item presence sensors in the removable item displays (support elements), as suggested by SAVAGE. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to track inventory levels and dispensing or return or access activities by a control system, as suggested by SAVAGE ([0046] “Each dispenser, and/or its associated sensors/sensor system, may be operatively coupled to the controller 15 so that dispensing/return/access activities, and inventory levels, can be tracked.”)
Claim 14, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 13,
FERGUSON further teaches:
providing a server (FERGUSON fig. 12, and [0074] “central server 1202” including a fleet management module 1201. see e.g. [0011] “a fleet management module, associated with a central server”)
and a vending terminal, (fig. 12, and [0076] “customer 1203 via a customer application … [which] comprises … a phone application” including transmitting item orders see [0078].)
wherein the server is configured to communicate with the mobile robot (by way of the fleet management module see [0074] “the fleet management module 1201 coordinates, assigns tasks, and monitors the position of each of the plurality of vehicles 1204 in the fleet.” [0074] “the fleet management module 1201 may coordinate with a central server 1202.”) and the vending terminal. ([0076] “central server 1202 is configured to receive, store and transmit data to and/or from the customer 1203.”)



Claim 15, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 14,
FERGUSON further teaches:
before the mobile robot travelling to the second location, (see FERGUSON [0081], the request is received prior to the dispatching of the vehicle 1204 to the second location.) the vending terminal requesting the mobile robot to travel to the second location by communicating with the server; ([0081] “a request by the customer 1203 is sent to the central server 1202”)
and the server directing the mobile robot to travel to the second location. ([0081] “[the server] then communicates with the fleet management module 1201 to relay the request to the service provider 1205, which instructs the vehicles 1204. The fleet management module 1201 may select one or more of the vehicles 1204 within the geographic region and/or proximity of the customer 1203, the service provider 1205, or both. … The vehicle 1204 may then travels to a location associated with the customer 1203.




Claim 16, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent claim 14,
FERGUSON further teaches:
the vending terminal requesting access to the item space (FERGUSON [0081] “The customer 1203 may open the compartment within the vehicle 1204 through a customer application”) to the server  ([0076] “the central server 1202 may receive and transmit data to and/or from the customer 1203 via a customer application”)  and the server commanding the mobile robot to allow access to the item space. (FERGUSON [0015] “the user's wireless transmission interactions and the vehicle fleet wireless transmission interactions occur via mobile application transmitted by an electronic device and forwarded to the communication module via: a central server, a fleet management module, and/or a mesh network” see also fig. 12, depicting communication from the customer application to the central server only)







4 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERGUSON in view of SAVAGE, further in view of Hahn, et al., US 10,262,294 (hereafter HAHN).

Regarding Claim 4, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 3,
the combination differs from the claimed invention in that:
neither reference clearly teaches: wherein the item sensor comprises a capacitive sensor comprising a base plate and a plurality of pads, 
nor wherein each of the pads comprises a conductive plate  with the base plate serving as a second conductive plate for all of the pads; 
nor wherein each of the pads is configured to be placed below each of the support elements.

However, HAHN teaches an item inventory system (HAHN fig. 2, see also fig. 1) including support elements (fig. 2 shelf 102, see col. 7 line 40) including a capacitive item sensor (i.e. capacitive sensor 112(2) see HAHN col. 3, line 26 “For example, the presence of an item may result in a first capacitance value while the absence of the item may result in a second capacitance value.”) comprising a base plate (fig. 2 bottom plate 214;  col. 10 line 12 “bottom plate 214 may comprise an electrical conductor”) and a plurality of pads (col. 9 line 45 “a plurality of conductive elements 206 are distributed in rows and columns across the shelf 102”) each comprising a conductive plate (i.e. conductive element, see col. 9 line 49 “conductive elements 206 may be connected by wire or other electrical conductor. the wire transfers a capacitive signal”) on the common base plate (HAHN col. 10, line 10 “a bottom plate 214 may provide mechanical support for one or more of the conductive elements”) where the sensors are installed below the shelf (col. 7 line 40 “the conductive elements of the capacitive sensor 112(2) may be located … below a surface of the shelf 102”).

HAHN is analogous art because it is from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory for dispensing, each tracks inventory changes. 

One of ordinary skill in the art could have modified the teachings of the combination by using the capacitive sensor built under the shelf as suggested by HAHN in place of the shelf item sensor of SAVAGE. 


Examiner finds 1) that the prior art contained a base device (the shelving with item sensors as taught by SAVAGE) which differed by the substitution of the particular capacitive sensor arrangement for the generic item sensor of SAVAGE.
2) that the substituted components of the capacitive sensor including a base plate and a plurality of pads, their arrangement, and their function of detecting the presence or absence of items were known in the art (as taught by HAHN).
(see SAVAGE [0050]) and because HAHN uses the capacitive sensor for the same function of detecting the presence of items on shelves (HAHN col. 3, line 26 “For example, the presence of an item may result in a first capacitance value while the absence of the item may result in a second capacitance value”) and accordingly the substitution is obvious. (see MPEP 2143.I.B)

Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERGUSON in view of SAVAGE, further in view of Bashkin et al., US Pg-Pub 2018/0091782 (hereafter BASHKIN).

Regarding Claim 5, FERGUSON and SAVAGE teach all of the limitations of parent Claim 1,
FERGUSON further teaches:
a lid configured to cover the item space, (see FERGUSON fig. 2, compartment 102 has a top-opening cover (i.e. lid) which may be lifted to expose the interior, cf. fig. 4)
The combination differs from the claimed invention in that:
neither reference clearly teaches: and wherein the mobile robot further comprises a lid sensor configured to detect whether the lid is open or closed. 

(see e.g. BASHKIN fig, 4, and [0101] “storage container 10 can be configured to vend a stored item”) including a sensor configured to detect when a door is open or not (analogous to the lid of FERGUSON; see BASHKIN [0101] “a sensor can detect when a door is opened”) and activate an inventory sensing system responsive to the area being opened ([0101] “a sensor can detect when a door is opened to power or activate one or more cameras that monitor the contents of the storage container”) in order to monitor what inventory is removed ([0101] “this allows a camera to capture what is being taken out of the storage container 10”).

BASHKIN is analogous art because it is from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory for dispensing, each dispenses to authorized users.

One of ordinary skill in the art could have modified the teaching of the mobile vending robot including a lid to cover the item space of the combination of FERGUSON and SAVAGE to incorporate the open/close sensing system taught by BASHKIN.

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to ensure that item inventory sensors are active when items are removed from inventory, as suggested by BASHKIN ([0101] “this allows a camera to capture what is being taken out of the storage container 10”)

Regarding Claim 6, the combination of FERGUSON, SAVAGE and BASHKIN teaches all of the limitations of parent Claim 5,
BASHKIN further teaches
wherein the item sensor activates when the lid sensor detects that the lid is open. (BASHKIN [0101] “a sensor can detect when a door is opened to power or activate one or more cameras that monitor the contents of the storage container 10. … this allows a camera to capture what is taken out of the storage container 10.”)

One of ordinary skill in the art could have modified the teaching of the mobile vending robot including a lid to cover the item space of the combination of FERGUSON and SAVAGE to incorporate the open/close sensing system taught by BASHKIN.

One of ordinary skill in the art could have been motivated to make this modification in order to ensure that item inventory sensors are active when items are removed from inventory, as suggested by BASHKIN ([0101] “this allows a camera to capture what is being taken out of the storage container 10”)



Claim 18, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 13,
FERGUSON further teaches:
wherein the mobile robot further comprises a second item sensor, (FERGUSON [0099] “modular unit sensor comprises a camera”)
and wherein the method further comprises, [ ], using the second item sensor to detect at least one of: (i) different consumable items supported by different support elements; and/or (ii) items different from the consumable items supported by the support elements. ([0099] modular unit 1810 is configured to secure a consumer product. … the consumer product 1820 comprises … a clothing item.” (e.g. a durable item) [0099] “the modular unit sensor is configured to measure a sensed data corresponding to the consumer product 1820” [0103] “output data comprises a presence of a consumer product 1820 secured by the modular unit”)

the combination differs from the claimed invention in that: 

FERGUSON does not clearly teach using the sensor to detect the item after allowing access to the item space


However, BASHKIN teaches a vending system (see e.g. BASHKIN fig, 4,and  [0101] “storage container 10 can be configured to vend a stored item”) including authorizing a user to unlock the item space ([0101] “After verification, the locks for the doors can be deactivated.”) and activates an inventory sensor which is a camera ([0101] “camera”) after allowing access to the item space (BASHKIN [0101] “a sensor can detect when a door is opened to power or activate one or more cameras that monitor the contents of the storage container”) in order to monitor what inventory is removed ([0101] “this allows a camera to capture what is being taken out of the storage container 10”).

BASHKIN is analogous art because it is from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users.

One of ordinary skill in the art could have modified the teaching of the mobile vending robot including a lid to cover the item space of the combination of FERGUSON and SAVAGE to incorporate the open/close sensing system taught by BASHKIN.

One of ordinary skill in the art could have been motivated to make this modification in order to ensure that item inventory sensors are active when items are removed from inventory, as suggested by BASHKIN ([0101] “this allows a camera to capture what is being taken out of the storage container 10”)






s 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERGUSON in view of SAVAGE, further in view of Hay et al., US Pg-Pub 2014/0316916 (hereafter HAY).

Regarding Claim 11, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 10,
SAVAGE further teaches:
wherein the mobile robot is configured to communicate which consumable items have been removed from the support elements (SAVAGE [0043] “the storage components/dispensers/compartments 14/storage cabinet 12 may include and incorporate a sensor system in the form of various sensors so that the identity and number of the items 16 removed or added by the user can be tracked.”)  as detected by the item sensor (SAVAGE [0055] “each item 16 received therein rests on, adjacent to, or is otherwise associated with a presence sensor 46 so that the presence or absence of the item 16 can be detected.”) to the server, (SAVAGE fig. 23 and [0089] “as noted at step 138, real-time consumption data may be sent to remote server 17”)
(Examiner notes for clarity of the record that FERGUSON is relied upon to teach the mobile robot)

The combination differs from the claimed invention in that:
neither reference clearly teaches wherein the server is configured to communicate to the vending terminal which consumable items have been removed and their cost.

However, HAY teaches a vending system (see, HAY e.g. fig. 3) which receives communication of which consumable items have been removed from shelving (HAY [0087] “… presenting items to be purchased within the bays 22. Typically, trays 28 or other shelving is provided for these items.”) detected by item sensors ([0033] “removal of a particular item triggers a sensor and the system can determine exactly which item was removed” ) and communicates to a vending terminal ([0135] “the virtual shopping cart may also be provided in real time on the user's mobile electronic device, such as a smart phone”) which consumable items have been removed ([0136] “The system detects the removal and identifies the products that get removed”) and their cost (HAY [0135] “as items are removed from the bay, the products name, description and price are added to the customer’s virtual shopping cart”)

HAY is analogous art because it is from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users.

One of ordinary skill in the art could have modified the teaching of the mobile vending robot of FERGUSON to include the real-time shopping cart updated by a server according to sensed removal and replacement of tracked items, as taught by HAY.

([0035] “This enables the closing purchase transaction to be performed once as a single transaction for all items removed from all bays by the customer during a shopping event, which presents not only a convenience to the customer but also saves transaction fees.” )

Regarding Claim 12, the combination of FERGUSON, SAVAGE, and HAY teaches all of the limitations of parent Claim 11,
HAY further teaches:
wherein the item sensor is further configured to detect any consumable items returned to the support elements after being removed, (see e.g. HAY [0188] “using the photosensor system … the system is able to determine exactly which item was removed from which compartment. … If the customer returns the item back to the compartment from which it was removed, then the shopping cart will delete that item from the shopping cart”)
and wherein the mobile robot is further configured to communicate which consumable items have been returned to the support elements after being removed to the server,  ([0137] “If the customer returns the item 70 to the tray 28, the system in real time removes that item from the customer's virtual shopping cart”)
and wherein the server is configured to communicate to the vending terminal ([0135] “the virtual shopping cart may also be provided in real time on the user's mobile electronic device, such as a smart phone”) an updated list of removed consumable items (HAY [0123] “The customer's shopping cart is automatically updated when items are removed or returned to the bay's tray.”) and their cost. (the cart includes cost, see [0135] and rejection of claim 11, supra.)

One of ordinary skill in the art could have modified the teaching of the mobile vending robot of FERGUSON to include the real-time shopping cart updated by a server according to sensed removal and replacement of tracked items, as taught by HAY.

One of ordinary skill in the art could have been motivated to make this modification in order to enable the closing purchase transaction to be performed all at once as a single transaction as suggested by HAY ([0035] “This enables the closing purchase transaction to be performed once as a single transaction for all items removed from all bays by the customer during a shopping event, which presents not only a convenience to the customer but also saves transaction fees.” )

Regarding Claim 17, the combination of FERGUSON and SAVAGE teaches all of the limitations of parent Claim 14,
SAVAGE further teaches:
the mobile robot communicating to the server (SAVAGE fig. 23 and [0089] “as noted at step 138, real-time consumption data may be sent to remote server 17”) which items have been removed, (SAVAGE [0043] “the storage components/dispensers/compartments 14/storage cabinet 12 may include and incorporate a sensor system in the form of various sensors so that the identity and number of the items 16 removed or added by the user can be tracked.”)  
(Examiner notes for clarity of the record that FERGUSON is relied upon to teach the mobile robot)

The combination differs from the claimed invention in that:

neither reference clearly teaches: and the server communicating to the vending terminal which consumable items have been removed and their cost.

However, HAY teaches a vending system (see, HAY e.g. fig. 3) which receives communication of which consumable items have been removed from shelving (HAY [0087] “… presenting items to be purchased within the bays 22. Typically, trays 28 or other shelving is provided for these items.”) detected by item sensors ([0033] “removal of a particular item triggers a sensor and the system can determine exactly which item was removed” ) and communicates to a vending terminal ([0135] “the virtual shopping cart may also be provided in real time on the user's mobile electronic device, such as a smart phone”) which consumable items have been removed ([0136] “The system detects the removal and identifies the products that get removed”) and their cost (HAY [0135] “as items are removed from the bay, the products name, description and price are added to the customer’s virtual shopping cart”)



One of ordinary skill in the art could have modified the teaching of the mobile vending robot of FERGUSON to include the real-time shopping cart updated by a server according to sensed removal and replacement of tracked items, as taught by HAY.

One of ordinary skill in the art could have been motivated to make this modification in order to enable the closing purchase transaction to be performed all at once as a single transaction as suggested by HAY ([0035] “This enables the closing purchase transaction to be performed once as a single transaction for all items removed from all bays by the customer during a shopping event, which presents not only a convenience to the customer but also saves transaction fees.” )


Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERGUSON in view of HAY.

Regarding Claim 19, FERGUSON teaches:
A method for on-demand consumable item delivery (see FERGUSON fig. 11A and [0064] “item 1100” depicting drinks, sandwiches, etc.)  by a mobile robot, (figs. 2, 11A, 17, autonomous vehicle 101 (see [0053]))  the method comprising: loading at least one mobile robot with a plurality of consumable items (see FERGUSON Fig. 11A showing a plurality of goods and [0062] “the compartments may be configured to contain a set of goods to form a mobile marketplace (similar to a mini bar at a hotel).”)  at a first location; ([0081] “The vehicles 1204 may be first directed to a location associated with the service provider 1205”)
using a vending terminal (fig. 12, and [0076] “customer 1203 via a customer application … [which] comprises … a phone application”) to request the mobile robot to travel to a second location; ([0081] “a request by the customer 1203 is sent to the central server 1202” including a location associated with the customer, see [0081])
the mobile robot travelling to the second location; ([0081] “The vehicle 1204 may then travels to a location associated with the customer 1203.” i.e. a second location)
using the vending terminal to request access to the consumable items;  (FERGUSON [0081] “The customer 1203 may open the compartment within the vehicle 1204 through a customer application”)
the mobile robot allowing access to the consumable items;  ([0081] “The customer 1203 may then interacts[sic] with the one or more vehicle 1204 to retrieve the item.”)


FERGUSON differs from the claimed invention in that:

FERGUSON does not clearly teach: the mobile robot detecting consumable item or consumable items that have been removed; 
nor communicating to the vending terminal which consumable items have been removed and their cost.

However, HAY teaches a vending system (see, HAY e.g. fig. 3) which receives communication of which consumable items have been removed from shelving (HAY [0087] “… presenting items to be purchased within the bays 22. Typically, trays 28 or other shelving is provided for these items.”) detected by item sensors ([0033] “removal of a particular item triggers a sensor and the system can determine exactly which item was removed” ) and communicates to a vending terminal ([0135] “the virtual shopping cart may also be provided in real time on the user's mobile electronic device, such as a smart phone”) which consumable items have been removed ([0136] “The system detects the removal and identifies the products that get removed”) and their cost (HAY [0135] “as items are removed from the bay, the products name, description and price are added to the customer’s virtual shopping cart”)

HAY is analogous art because it is from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users.



One of ordinary skill in the art could have been motivated to make this modification in order to enable the closing purchase transaction to be performed all at once as a single transaction as suggested by HAY ([0035] “This enables the closing purchase transaction to be performed once as a single transaction for all items removed from all bays by the customer during a shopping event, which presents not only a convenience to the customer but also saves transaction fees.” )



Regarding Claim 20, the combination of FERGUSON and HAY teaches all of the limitations of parent Claim 19;
HAY further teaches:
the mobile robot detecting consumable items that have been returned to the mobile robot; (see e.g. HAY [0188] “using the photosensor system … the system is able to determine exactly which item was removed from which compartment. … If the customer returns the item back to the compartment from which it was removed, then the shopping cart will delete that item from the shopping cart”)
and communicating to the vending terminal ([0135] “the virtual shopping cart may also be provided in real time on the user's mobile electronic device, such as a smart phone”)  an updated list of removed consumable items (HAY [0123] “The customer's shopping cart is automatically updated when items are removed or returned to the bay's tray.”) and their cost. (the cart includes cost, see [0135] and rejection of claim 19, supra.)

One of ordinary skill in the art could have modified the teaching of the mobile vending robot of FERGUSON to include the real-time shopping cart updated by a server according to sensed removal and replacement of tracked items, as taught by HAY.

One of ordinary skill in the art could have been motivated to make this modification in order to enable the closing purchase transaction to be performed all at once as a single transaction as suggested by HAY ([0035] “This enables the closing purchase transaction to be performed once as a single transaction for all items removed from all bays by the customer during a shopping event, which presents not only a convenience to the customer but also saves transaction fees.” )


21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FERGUSON in view of HAY, further in view of High, et al., US Pg-Pub 2018/0053369 (hereafter HIGH).

Regarding Claim 21, the combination of FERGUSON and HAY teaches all of the limitations of parent claim 19;
FERGUSON further teaches:
loading at least two mobile robots (see e.g. FERGUSON [0020] “a plurality of said autonomous or semi-autonomous vehicles within the fleet is operated on behalf of third party vendor/service provider;”) with a plurality of different consumable items (see Fig. 11A showing several different goods and [0062] “the compartments may be configured to contain a set of goods to form a mobile marketplace (similar to a mini bar at a hotel).”)  at a first location  ([0081] “The vehicles 1204 may be first directed to a location associated with the service provider 1205” i.e. a first location)


However, While FERGUSON teaches receiving orders from customers (see [0078]) before dispatching the vehicles to a second location; it does not detail whether the orders include selecting a desired item from the plurality of different consumable items. 
Accordingly, the combination does not clearly teach:

the vending terminal selecting a desired at least one consumable item from a plurality of different consumable items 
nor before requesting the mobile robot carrying the desired at least one consumable item to travel to the second location. 

However, HIGH teaches a plurality of mobile vending machines (see e.g. HIGH Fig. 3A) with a variety of stock (see e.g. HIGH [0025] “determine … products for an MVM 120 based on … inventory of other MVMs”) where a user may request an item carried by the mobile vending machine by selecting desired items via a user interface (analogous to the vending terminal : HIGH [0015] “The user device may comprise a user interface (e.g. a mobile application … ) configured to communicate with … the central computer system to provide customer's request for an MVM, selection of items, and/or payment.” ) before the mobile vending machine carrying the desired at least one consumable item travels to the user’s location (i.e. second location [0029] “the destination may correspond to a customer requesting one or more items carried by the MVM via a user interface.”)

HIGH is analogous art because it is from the same field of endeavor as the invention and other references of inventory dispensing or vending and contain overlapping structural and functional similarities, each stores inventory in display cases for dispensing, each dispenses consumables to authorized users.
One of ordinary skill in the art could have modified the vending robot method of the combination of FERGUSON and HAY to include allowing a user to request a specific item prior to the arrival of the mobile vending robot, as suggested by HIGH. 

One of ordinary skill in the art at the time the application was filed could have been motivated to make this modification in order to enable a user to request a stocked mobile vending machine to make a purchase of a desired item as suggested by HIGH ([0035] “a customer may place an order via a personal mobile device communicating directly with the MVMs and/or via the central computer system. … the customer may further request for the MVM to travel to their location with the user interface to receive an item and/or make a purchase.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barragan Trevino et al., US Pg-Pub 2015/0100152 – particularly figs. 5 and 6 which depict an interaction flow chart between a server connected vending machine, a user vending terminal (such as a smartphone), and a central server to authorize, unlock/lock the machine, and transact purchases.
Murn, US Pg-Pub 2017/0148005 – Particularly figs. 1 and 6, which depict a vending system including a centralized server which utilizes the central server for user authentication and virtual shopping cart tracking in a display case style vending machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA T SANDERS/Examiner, Art Unit 2119